PD-1396-14
                                                                             COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                             Transmitted 4/27/2015 3:32:27 PM
                                                                               Accepted 4/27/2015 3:33:16 PM
                                                                                               ABEL ACOSTA
                                                                                                       CLERK


                       NICHOLAS “NICO” LaHOOD
                             Criminal District Attorney
                                  Bexar County, Texas

                                          April 27, 2015                       April 28, 2015


Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308
Austin TX 78711

      Re:   State v. Jon Thomas Ford, No. PD-1396-14

Dear Mr. Acosta:

      I have received notice that this case is being submitted to the court on May
20, 2015, at 9:00 a.m. I will appear on that date and present oral argument.


                                                    Very truly yours,
                                                           /s/ Jay Brandon




copy: Cynthia Orr, whitecollarlaw@gmail.com



   Paul Elizondo Tower  101 W. Nueva Street, 4th Floor  San Antonio, Texas 78205-3030
                                    (210) 335-2311
                            For Victim Assistance call (210) 335-2105